In an action for a judgment (1) restraining respondents from proceeding with a proposed sale at public auction of certain land owned by the respondent town and (2) directing respondents to convey said land to appellant upon certain terms, the appeal is from a judgment entered on an order granting respondents’ motion for summary judgment dismissing the complaint (Rules Civ. Prac., rule 113). Judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.